Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comments Re: References Cited by Applicant on 5/5/2022 
	Although HUNWICK describes processing methods, e.g., crystallization, for purifying lithium, the reference does not describe ion exchange methods for recovery of lithium, or suggest modification of prior art ion exchange-based methods of lithium recovery, e.g., the disclosure of US 20190256987 to Applicant Lilac Solutions (equivalent of USP 10648090 to Snydacker cited 7/7/21 considered 9/21/2021), that would render the claimed invention obvious within the meaning of §103 notwithstanding KIPO’s conclusory allegation (International Search Report of 14 March 2022) that such claim-meeting modifications would have been “easily derived” by a person having ordinary skill in the art.  For want of motivation in the cited prior art to make the necessary modifications to meet the claimed invention as a whole, the combination of HUNWICK and LILAC SOLUTIONS ‘987 / USP 10648090 does not support re-opening prosecution.
Although BORYTA describes processing methods involving extraction and crystallization for purifying lithium, apart from a passing reference to prior art adsorption/ion exchange-based lithium recovery methods (col 2 lines 24 – 27), the reference does not adequately describe ion exchange methods for recovery of lithium, or suggest modification of prior art ion exchange-based methods of lithium recovery that would render the claimed invention obvious within the meaning of §103.
CN205151853U does not describe or suggest the desorption of impurities and partial desorption of lithium from an ion exchange medium into an acidic solution, separation of impurities from the lithiated acidic solution, and further elution of impurities and lithium from the ion exchange medium by the lithiated acidic solution from which impurities had been removed to form a second impurities-enriched lithiated acidic solution, as required by the claimed invention.
 Although NEMASKA describes an electromembrane process, e.g.,

    PNG
    media_image1.png
    217
    739
    media_image1.png
    Greyscale

like CN205151853U, NEMASKA does not describe or suggest the desorption of impurities and partial desorption of lithium from an ion exchange medium into an acidic solution, separation of impurities from the lithiated acidic solution, and further elution of impurities and lithium from the ion exchange medium by the lithiated acidic solution from which impurities had been removed to form a second impurities-enriched lithiated acidic solution, as required by the claimed invention.
	REICHEL describes a hydrometallurgical process for lithium recovery, but does not fairly suggest modifications to prior art ion exchange-based processes to render the claimed invention obvious within the meaning of §103.
	Similarly, RIOYO also does not describe an ion exchanger-based lithium recovery process or fairly suggest modifications to prior art ion exchange-based processes to render the claimed invention obvious within the meaning of §103.
	Accordingly, it is not necessary to re-open prosecution based on the additional information applicant cited on 5/5/22.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        
571-272-1152
5/9/2022